On the 31st day of August, 1905, the Modern Woodmen of America, a beneficial society, incorporated under the laws of the State of Illinois, issued a benefit certificate to Harry Cecil, a member of Poolesville Camp No. 1159, located in Montgomery County, for the sum of one thousand dollars, payable upon his death to Julia M. Cecil, his mother. On April 23rd, 1906, Harry Cecil was found dead in the room of his boarding house in Washington, D.C., and the proof shows that his death was caused by his drinking carbolic acid. The society refused to pay the insurance to Mrs. Cecil, the *Page 364 
mother, and she brought suit upon the certificate in the Circuit Court for Frederick County, and from a judgment entered in her favor the defendant has appealed.
At the trial the plaintiff offered in evidence the certificate issued by the defendant, and its counsel admitted the death of the insured, and further admitted that the defendant had due notice of his death, and that the death proofs had been submitted to it in proper form as required by the laws of the order, and also admitted that Harry Cecil was a member of the order and in good standing. Thereupon the plaintiff closed her case.
There is a provision in the certificate which declares that the same shall be null and void and of no effect, and that all moneys which may have been paid, and all rights and benefits which may have accrued on account of the certificate shall be absolutely forfeited, if the insured shall within three years after becoming a beneficial member of the society die by his own hand, whether sane or insane, except by accident. The single controverted question at the trial was: Did Harry Cecil designedly take his own life? To show that he did the defendant offered in evidence the testimony of Philip Laddon, a druggist, residing in the District of Columbia; Dr. J. Ramsey Nevitt, the coroner; and William Shamberger, the morgue keeper of the District, and Ira D. Philips, a friend and room mate of the deceased. After the testimony of these witnesses had been taken, the defendant's counsel, holding in his hand and exhibiting to the Court a large bundle of papers fastened together, said: "I now offer in evidence the final death proofs in this case." To this offer, asmade, the plaintiff objected, and the Court then inquired of the defendant's attorney for what purpose he offered the proofs of death, and to this inquiry counsel replied: "The death proofs are always admissible, and I now offer the same in evidence for the general purposes of the case, and for what they are worth." The Court sustained the objection and excluded the proffered testimony. This ruling is the one complained of in the first exception.
There was no error in this ruling. Among the papers proposed *Page 365 
to be offered in evidence was a printed clipping, presumably from some newspaper, giving an account of the death of Harry Cecil, and stating that he had committed suicide because of lack of funds and employment. Upon no principle of evidence could this have been given to the jury. The proofs of death were not admissible because the defendant had admitted that the proofs of death had been furnished as required by the laws of the order, and to have permitted these proofs, which cover thirteen pages of the printed record, to have been introduced in evidence would have been a useless consumption of the time of the Court. The affidavit of Mrs. Cecil, in which she stated that the insured had committed suicide, was properly admissible, and would no doubt have been admitted in evidence had the attention of the Court been called to it; but offered generally in connection with all the other papers it was rightfully excluded. This was the only paper, among the many which the defendant proposed to offer, that was admissible in view of the admissions which had been made, and if the counsel desired to offer that paper in evidence he should have called the Court's attention to it, and the Court would have admitted it, not as a part of the proof of loss, but as a declaration by the plaintiff against her own interest. MutualLife Insurance v. Stibbe, 46 Md. 312; Traveller's InsuranceCo. v. Nicklas, 88 Md. 474; Fidelity Mutual Life Ins. Co. v.Ficklin, 74 Md. 183.
After the Court had excluded the proofs of death as offered, the defendant introduced and read to the jury the by-laws of the order which provided that the certificate shall be null and void, if the insured within three years after becoming a member die by his own hand, except by accident. The defendant then rested its case, and the plaintiff called four witnesses in rebuttal.
At the conclusion of the whole case the plaintiff offered four prayers for instructions to the jury, and the defendant submitted two. The Court granted the plaintiff's prayers, and granted the defendant's second prayer and refused its first. The ruling of the Court upon the prayers constitutes the second *Page 366 
bill of exceptions. The defendant filed special exceptions to the plaintiff's third and fourth prayers; but the Court did not rule upon these exceptions, and, therefore, the questions they were intended to raise are not before us, as this Court can only pass upon such questions as were raised and decided in the lower Court.
The legal propositions announced in the plaintiff's granted prayers were conceded to be correct, and they are fully supported by the cases of the Travellers Insurance Company v. Nicklas,88 Md. 470, and the Royal Arcanum v. Brashears, 89 Md. 624, and were properly granted.
The defendant's first prayer, which was refused, asked the Court to direct a verdict for the defendant, because there was no legally sufficient evidence in the case under which the plaintiff could recover. It was an application to the Court to decide, as matter of law, that the insured had designedly taken his own life. It was conceded at the hearing that the plaintiff had made out a prima facie case; but it was contended that the evidence offered by the defendant, which is embraced in the first exception, shows conclusively that the insured intentionally committed suicide. There is nothing in the evidence contained in the second bill of exceptions, which was taken to the ruling on the prayers, to show that Harry Cecil wilfully committed suicide, and as the exceptions are entirely separate and disconnected, the question raised by this prayer must be determined upon the evidence embraced in that exception alone, and as it contains no evidence to rebut the legal presumption that the deceased did not take his own life the Court could not, no matter what it might find the fact to be, reverse the judgment. This Court said inCooke v. Cooke, Executor, 29 Md. 552, that: "It is, no doubt, well settled that, unless bills of exception are connected by express reference to each other, or by the use of words which fairly import such connection, they will be considered as separate and distinct, and the Court will look to and consider only the evidence set out in each exception." In 2 Poe Pl. Pr., sec. 320, it is stated: "Where a bill of exceptions brings up only the prayers offered *Page 367 
by the exceptant and refused, without a statement of the evidence upon which they are based, the Court will be unable to consider them properly, unless the evidence is found in another exception previously taken, to which reference may legitimately be made."
In this case there is no connection whatever between the two exceptions. After the first exception had been taken, the record shows as follows.
"Defendant's second bill of exceptions.
To further maintain its issues, the defendant offered in evidence the 65th section of the by-laws of the order, which was read to the jury."
In the view we have taken of the case it becomes unnecessary to discuss the evidence. We have, however, carefully considered it, and are of the opinion that the Court would not have been justified in withdrawing the case from the jury.
Judgment affirmed with costs above and below.